Citation Nr: 1221404	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  05-39 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for chronic residuals of a cold injury of the feet.

2.  Entitlement to service connection for a chronic back disorder.

3. Entitlement to service connection for a chronic orthopedic disorder of the right foot and ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967. His decorations include the award of the Combat Infantryman's Badge (CIB).

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia, which, in pertinent part, denied the benefits sought on appeal.

In June 2008, the Veteran and his spouse testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO. A transcript of the hearing has been associated with the Veteran's claims file.

The issues were previously before the Board in October 2008, at which time the Board issued a decision denying the Veteran's claims.  The Veteran appealed the Board's denial of his claims to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, pursuant to a Joint Motion For Vacatur And Remand dated earlier that month, the Court vacated and remanded the Board's October 2008 decision that had denied the Veteran's claims.  In accordance with the Joint Motion, the Board Remanded the case for further development in September 2010.  

Following the September 2010 Remand, upon further development, the RO granted the claim for service connection of a left ankle sprain (claimed as a left foot condition).  As such, the claim regarding a left ankle disability is no longer before the Board.  The issues of entitlement to service connection for a low back disorder and residuals of a cold injury are now ready for adjudication. 

The issue of entitlement to service connection for a chronic orthopedic disorder of the right foot and ankle is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has chronic residuals of a cold injury of the feet.

2.  The evidence of does not show that the Veteran has a chronic back condition that is related to active duty, or may be presumed to be related to active duty.


CONCLUSIONS OF LAW

1.  Service connection for chronic residuals of a cold injury of the feet is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011). 

2.  Service connection for a chronic back condition is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).






							[Continued on Next Page]
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the issue of entitlement to service connection for a left shoulder disorder, to include on a secondary basis, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via letter dated in May 2004 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed conditions.

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records, VA outpatient treatment records, private treatment records and Social Security Administration (SSA) records with the claims file.  Notably, the RO/AMC complied with the September 2010 Remand to obtain outstanding VA outpatient treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Next, the Veteran was afforded VA examinations regarding his claimed back and right ankle disorders as well as an examination regarding his claimed residuals of a cold injury.  

First, the October 2010 VA examination for residuals of a cold injury was adequate.  The VA examiner reviewed the c-file, albeit following the VA examination, considered the Veteran's statements regarding the cold injury in question, and provided sufficient rationale for the opinion regarding the cold injury residuals (or lack thereof).  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant facts.

Further, the Board observes that the October 2010 VA examination was done at the direction of the Board's September 2010 Remand. As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board acknowledges that the examiner noted that X-rays associated with the VA examination did not provide a true AP view of the left foot according to the VA examiner.  However, as explained below, the Board finds the Veteran was not prejudiced by the incomplete X-ray.  The examiner provided a negative nexus opinion based primarily on the lack of a bilateral disorder.  Thus, a Remand for an additional X-ray of the left foot, would not change the examiner's opinion regarding the lack of residual cold injury present in both feet.  Further, as explained below, the Board acknowledges that the examiner did not provide a report of physical examination or nexus opinion regarding the right foot but finds that the examiner substantially complied with the Remand directive.  Specifically, the VA examiner questioned the Veteran regarding his symptoms and the Veteran expressly denied any cold injury to the right foot and only described residual symptoms of the left foot.  Moreover, the VA examiner conducted X-ray examinations of both feet.  The Board notes that the United States Court of Appeals for Veterans Claims has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Moreover, neither the Veteran nor his representative has argued that the examination was inadequate. 

Regarding the October 2010 VA examination for the back, the Veteran refused the examination for his back disorder.  Therefore, no examination could be completed for the back.  Under 38 C.F.R. § 3.655(b), in original claims for service connection, if a veteran refuses to participate in a VA examination, without good cause, the Board must make its decision based on the evidence of record.  Thus, the Board finds a remand for another examination of the back is not required. 
 
Further, the Veteran was afforded the opportunity to testify before the Board in June 2008.  In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned essentially elicited testimony necessary to determine the nature of the Veteran's disability.  Transcript (T) pages 7, 13.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  T. page 12.  In fact, the Board held the record open for 60 days in order to allow the Veteran to submit any additional records he might have to support his claims.  T. page 16. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

In the present case, the Veteran claims service connection for a back disorder as well as residuals of a cold injury, both of which he claims he incurred in service.  As explained in further detail below, he claims that he has a back disability due to parachuting injuries in service.  He also claims he has residuals of a cold injury to his feet which he incurred serving outside on a cold night at Ft. Bragg. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002). If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2011). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011). The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding direct service connection, generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
	
The Veteran asserts that he has a back disorder and cold injury residuals which affect his feet that manifested as a result of his period of active service.  During the Veteran's October 2008 hearing, he indicated that he incurred frostbite of the feet during maneuvers on a very cold night in January 1965 while serving at Fort Bragg in North Carolina.  T. page 13.  He contends that he injured his back in April 1967 or May 1967 during a parachute training jump at Fort Bragg when high winds dragged him and slammed him into a tree.  T.  page 3.  The Veteran also related that he had been in a motor vehicle accident in 2004, while working as a Greyhound bus driver, reinjuring his back and shoulder.   T.  page 11.  Both the Veteran and his spouse testified that he has experienced continuity of symptomatology since service.

The Veteran's Armed Forces of the United States Report of Transfer or Discharge (DD Form 214) confirms that the Veteran's military occupational specialty was a light weapons infantryman, and that he had qualified for the Parachutist Badge.

The Board recognizes that if a veteran engaged in combat with the enemy during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in service, such satisfactory lay or other evidence of service incurrence if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

In this case, the Veteran's CIB reflects that he did engage in combat with the enemy. However, during his hearing he explained that the claimed injuries did not occur during combat.  T. page 4.  The Veteran explained that he injured his back while he was in training in the Dominican Republic.  Id.  Similarly, as noted above, he explained that his alleged cold injury occurred during training on U.S. soil.  Accordingly, the presumption set forth at 38 U.S.C.A. § 1154(b) does not apply to the Veteran's claims.


      a.  Cold Injury Residuals
      
The Veteran's May 1964 report of medical examination shows that clinical evaluation of the lower extremities was normal at entrance into service.  Service treatment records are also negative for any cold injuries to the feet.  The Veteran's separation report of medical examination dated in May 1967 shows that upon clinical evaluation, his feet and lower extremities were normal.  In the associated report of medical history, the Veteran indicated that he had never had foot trouble.  

The earliest post-service medical records showing complaints of the claimed conditions are dated in 2004.  VA and private outpatient and hospital treatment records dated from 2004 show that the Veteran was treated for symptoms associated with variously diagnosed ankle and foot disorders.  None of these treatment records relate the Veteran's current complaints or findings to his reported in-service injuries.  

The Board has considered the Veteran's statements asserting continuity of symptoms since service.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran is competent to report symptoms of foot pain, tingling, numbness, because these symptoms require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, the Board finds that the Veteran's reported history of continued foot symptomatology since active service, while competent, is nonetheless not credible.  In this case, the Board emphasizes the multi-year gap between discharge from active duty service (1967) and initial documented back and foot symptoms in 2004, 37 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of cold injury residuals since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

Next, service connection is warranted when there is a medical nexus between a current disorder and service.  

The Veteran underwent a VA examination in October 2010.  The examiner noted the Veteran's description of the night in service in which he claims he suffered frostbite.  The examiner also noted the Veteran's current symptoms and determined that the Veteran did not have an actual cold injury.  The Veteran denied any cold injury symptoms involving the right foot although he did report that at the time of exposure, he had difficulty moving his feet and walking.  He reported discoloration of the skin, numbness, stiffness, and weakness of the left foot.  He further reported that discoloration of his left foot never returned to normal.  He also reported intermittent episodes of pain in the left foot daily that is worse in colder weather and worse being on his feet.  He also reported numbness and tingling in the left foot.  He also reported that the first toenail on his left foot occasionally falls off and then grows back.  He also reported dry skin on the left foot and decreased sensation in the left foot.  He also reported whitish discoloration of the left foot with cold exposure.  He did not report any symptoms regarding the right foot.  

Following a thorough interview of the Veteran, physical examination, and review of X-rays of both feet, the October 2010 VA examiner opined that based on the Veteran's description of the cold injury, which he reported occurred in cold weather with no snow, would have affected both feet, not just the left foot.  The Veteran expressly denied any cold injury to the right foot and only described symptoms regarding the left foot.  The examiner also found that the Veteran had chronic edema involving the left foot and ankle and had a history of a prior ankle fracture.  The examiner also noted that, during the examination, the Veteran presented in a wheelchair due to a stroke that occurred in 2007 and is associated with left-sided weakness.  The examiner opined that the Veteran's left foot disability may be due to the stroke.  The Board observes that while the use of the term "may" appears to be speculative at first blush, the Board finds that the VA exmainer's opinion that no true cold injury was incurred, was definitive and not speculative.  As noted above, the examiner provided rationale for the opinion including that under the setting described by the Veteran, cold injury residuals would have affected both feet.  The Board places a high probative value on the VA examination report.  

The Board also notes that VA outpatient and inpatient treatment records, as well as the Veteran's own testimony during his hearing before the Board, confirm that the Veteran uses a wheelchair due to the stroke which took place in 2007.  Notably, the VA outpatient treatment records do not diagnose any cold injury residuals.  The Veteran reported to the October 2010 VA examiner that he had not discussed cold injury residuals with VA treatment providers. 

That being said, the Board recognizes that the October 2010 VA examiner did not explicitly address a relationship between right foot symptomatology and service.  Under McClain v. Nicholson, 21 Vet. App. 319 (2007), such an opinion would be required, if a disability were diagnosed and then resolved during the pendency of the claim.  However, this case is distinguished from McClain in that the Board finds that the totality of evidence establishes that there is no diagnosis of residuals of a cold injury.  Further, the VA examiner specifically questioned the Veteran about his right foot and the Veteran denied any cold injury to the right foot.  Meanwhile, the Veteran described in detail symptoms of the left foot.  Moreover, the Veteran has been granted service connection for a chronic left foot and ankle disability and has a separate claim pending regarding a chronic right foot and ankle disorder addressed in the Remand section below.  Accordingly, any disorder involving the right foot will be addressed in the claim regarding a chronic right foot and ankle disorder.  Based on the foregoing, the Board finds there were no residuals of a cold injury of either foot, for which an opinion was required. 

The Board acknowledges that the Veteran testified before the Board that the cold injury affected his right and left feet and that he is competent to report symptoms that he observes with his senses.  However the Board finds the Veteran's statements to the October 2010 VA examiner that he had no cold injury to the right foot and his detailed description of left foot symptomatology, along with the examiner's observations on physical examination more probative than the Veteran's testimony at his hearing.  

The Board has considered the Veteran's contention that he has residuals of a cold injury he experienced in service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As explained above, in this case, the October 2010 VA examiner specifically indicated that the Veteran did not have cold injury residuals.  And, any symptomatology present in the feet is addressed in the claim for chronic foot and ankle disability.  As noted above, the Veteran was granted service connection regarding the left foot and ankle.  The right foot and ankle is addressed in the Remand section below.  

	b.  Back 

Regarding the claim for a back disorder, as noted above, the Veteran refused examination for his back and told the October 2010 VA examiner that he was not seeking compensation for his back.  He has not informed VA of any intention to withdraw his claim.  To the contrary, his representative's Informal Hearing Presentation continues to seek his claim for service connection.  As he has not informed VA of any intention to withdraw his claim, the Board will proceed with its decision regarding the back, based on the remaining evidence of record.  See 38 C.F.R. § 3.655(b). 

The Veteran's available service treatment records are negative for treatment for the back pursuant to injuries from parachuting.  The Veteran's separation report of medical examination dated in May 1967 shows that upon clinical evaluation, his spine was normal.  In the associated report of medical history, the Veteran indicated that he had never had recurrent back pain; arthritis or rheumatism; bone, joint, or other deformity.  

The earliest post-service medical records showing complaints of the claimed conditions are dated in 2004.  VA and private outpatient and hospital treatment records dated from 2004 show that the Veteran was treated for symptoms associated with variously diagnosed ankle, foot, and back disorders.  Diagnoses and assessments included various pains and mild lumbar degenerative disc disease.  None of these treatment records relate the Veteran's current complaints or findings to his reported in-service injuries.  A March 2004 private medical record shows treatment for back pain (among others), attributed to the March 2004 bus accident.  

A June 2004 MRI report indicates a diagnosis of mild degenerative disc disease of the lumbar spine and mild degenerative disease of the left sacroiliac joint.  As there is no indication that the Veteran's mild degenerative disc disease was diagnosed within one year of separation from service, service connection for the back disability is not warranted on a presumptive basis.  

The Board has considered the Veteran's statements asserting continuity of back symptoms, since service.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran is competent to report symptoms of back pain because this symptom requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, the Board finds that the Veteran's reported history of continued back symptomatology since active service, while competent, is nonetheless not credible.  In this case, the Board emphasizes the multi-year gap between discharge from active duty service (1967) and initial documented back symptoms in 2004, 37 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of a back disorder since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

Next, service connection is warranted when there is a medical nexus between a current disorder and service.  Post-service medical records do not relate any of the Veteran's back complaints, findings, diagnoses (including mild arthritis) or assessments to his service or claimed injuries.

To the extent that the Veteran is able to observe his back symptoms, the Board finds his statements to be competent and credible.  However, his opinions are outweighed by the medical evidence of record.  Simply stated, the Board finds that the post-service medical records (containing no competent evidence of pertinent complaints, symptoms, findings or diagnoses for several decades after service, and no competent evidence linking them to the Veteran's service), outweigh the Veteran's contentions.

The Board has considered the Veteran's statements that his back disorder is related to service.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet.App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet.App. at 511; see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d at 1331; see also Kahana v. Shinseki, 24 Vet.App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference); Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).

In this case, the Board finds that the Veteran is competent to report his current back symptoms as these observations come to him through his senses.  Layno, 6 Vet. App. at 469.  The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.  In this case, however, the Veteran is not competent to relate his back symptomatology to service.  See Jandreau, 492 F.3d at 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because back symptomatology may be related to various diagnoses and the Veteran has incurred an injury to his back post-service in the 2004 motor vehicle accident, the Board finds that determining the etiology of his current back symptoms is not a simple link that a lay person would be qualified to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his back symptoms are found to lack competency.  The Board places a higher probative value on the professional medical opinion of record rather than the Veteran's statements.

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for chronic residuals of a cold injury of the feet or a chronic back condition.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for chronic residuals of a cold injury of the feet is denied.

Service connection for a chronic back condition is denied.


REMAND

Regarding the claim for service connection of a chronic right ankle disorder, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Specifically, the Court has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the September 2010 Remand contained a directive to readjudicate the issues and issue a supplemental statement of the case with regard to any issue that remained denied.  In this case, the Veteran claimed service connection for chronic orthopedic condition of the feet and ankles (i.e. bilateral ankles).  Following the September 2010 Remand and additional development, service connection of the left ankle disability was granted.  However the RO/AMC did not address the claim regarding the right ankle in either the rating decision or the SSOC. Such should be addressed. 

Further, the Board notes that the September 2010 Remand also contained a directive for a VA examination for the chronic right ankle disorder.  Notably, the Veteran refused the examination for his right ankle disorder.  Therefore, no examination could be completed for the right ankle.  Under 38 C.F.R. § 3.655(b), in original claims for service connection, if a veteran refuses to participate in a VA examination, without good cause, the Board must make its decision based on the evidence of record.  Thus, the Board finds a remand for another examination of the right ankle is not required. 

Accordingly, the case is REMANDED for the following action:

The RO should re-adjudicate the issue of service connection for a chronic orthopedic disorder of the right foot and ankle.  If any benefit sought remains denied, the Veteran and the representative should be provided with a supplemental statement of the case (SSOC).

The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues, as well as a summary of the evidence received since the issuance of the last SSOC. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


